Citation Nr: 9929796	
Decision Date: 10/18/99    Archive Date: 10/29/99

DOCKET NO.  96-41 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased original disability rating for 
service-connected osteoarthritis, left knee, currently rated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1964 to August 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted the veteran 
entitlement to service connection for osteoarthritis, left 
knee, assigning a noncompensable (0 percent) disability 
rating.  Subsequently, in a June 1999 decision, the RO 
assigned a 10 percent disability rating for the veteran's 
left knee disorder, effective back to the date of his 
original claim.

This case was originally before the Board in March 1998.  At 
that time, the Board remanded the case to the RO for 
additional evidentiary development.


REMAND

The veteran contends, in essence, that he is entitled to a 
disability rating in excess of 10 percent for his service-
connected left knee disorder.

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a)  (West 
1991).  A well-grounded claim is one that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81  (1990).  Here, the veteran's claim is well 
grounded because he is service-connected for a left knee 
disorder and has appealed the initial assignment of less-
than-complete compensation benefits.  See Shipwash v. Brown, 
8 Vet. App. 218, 224  (1995) (where a veteran appeals the 
RO's initial assignment of a rating, for a service-connected 
disorder, that constitutes less than a complete grant of 
benefits permitted under the rating schedule, he has 
established a well-grounded claim).

Unfortunately, after careful review of the record, the Board 
is of the opinion that further medical development is still 
necessary prior to appellate review of this case.

Specifically, in its prior remand, the Board found no medical 
evidence, except for 30-year-old service medical records, 
that provided detailed examination results of the veteran's 
left knee.  Thus, it requested that the veteran be provided 
VA orthopedic examination in order to assess the current 
nature and severity of his service-connected left knee 
disorder.  (The veteran is separately service-connected for a 
right knee disorder.).

The claims file includes a June 1998 VA Examination Request 
Worksheet, in which the RO specifically, and accurately, 
requested VA orthopedic examination of the veteran's left 
knee.  The claims file also contains a report of VA 
orthopedic examination, dated in June 1998.  However, that 
report indicates medical history only in regards to the 
veteran's right knee.  More significantly, it provides 
results of physical examination of only the veteran's right 
knee or, otherwise, of his "knee" in general, the latter 
being totally ambiguous as to which knee was being evaluated.  
Finally, it only provides a medical diagnosis pertaining to 
the right knee.

In light of the above, the June 1998 VA examination report is 
inadequate.  The regulations provide that, in order to apply 
the Schedule for Rating Disabilities, 38 C.F.R. § 4.1 (1999), 
"accurate and fully descriptive medical examinations are 
required."  38 C.F.R. § 4.1  (1999).  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
the "fulfillment of the statutory duty to assist . . . 
includes the conduct of a thorough and contemporaneous 
medical examination 
. . . so that the evaluation of the claimed disability will 
be a fully informed one."  Green v. Derwinski, 1 Vet. App. 
121, 124 (1991).

In Stegall v. West, 11 Vet. App. 268  (1998), the Court held 
that a remand is necessary when VA medical examination is 
inadequate and when the directives of a prior remand are not 
followed.  Stegall, 11 Vet. App. at 270;  see also 38 C.F.R. 
§ 4.2  (1998) (if a VA examination report does not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes).

Further, the Court has recently held that there is a 
distinction between a veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection, and a claim for an increased rating of a service-
connected condition.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The Court noted that a claim for an increased rating 
is a new claim, which is based upon facts different from 
those relied upon in a prior final denial of the veteran's 
claim.  Original claims are, as matter of law, those placed 
into appellate status by virtue of a NOD expressing 
disagreement with the initial rating awards and never 
ultimately resolved until the Board decision on appeal.  See 
Fenderson at 125 (citations omitted).  Thus, it will be 
incumbent upon the RO to review the entire evidentiary 
record, rather than the veteran's most recent VA examination, 
and to re-adjudicate the veteran's increased rating claim in 
accordance with Fenderson prior to any further consideration 
of this issue by the Board.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  This will include consideration of whether 
the veteran is entitled to 'staged' ratings for separate 
periods of time based upon the facts found.  See Fenderson at 
126 (citations omitted).

In light of the above, another remand is necessary.  
38 C.F.R. § 19.9  (1999) (if further evidence or 
clarification of the evidence or correction of a procedural 
defect is essential for a proper appellate decision, the 
Board is required to remand the case back to the agency of 
original jurisdiction.).

Accordingly, further appellate consideration will be deferred 
and the case is again REMANDED to the RO for the following 
actions:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his service-connected left 
knee disability, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source he identifies.  
Copies of the medical records from all 
sources he identifies, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.

2.  The RO should again schedule the 
veteran for a VA orthopedic examination 
in order to assess the current nature and 
severity of his left knee disorder.  The 
claims folder and a copy of this remand 
must be made available to and reviewed by 
the examiner prior to the examination.  
All necessary tests should be conducted 
and the examiner should review the 
results of any testing prior to 
completion of the report.  All ranges of 
motion of the left knee should be 
evaluated and documented.  Numerical 
values should be assigned to flexion, 
extension, and all other range of motion 
tests.  Whether or not, and to what 
degree, any limitation is due to pain 
should be determined.  The examiner 
should also assess and discuss the 
existence and severity of any functional 
loss due to pain on motion, weakness, 
instability, and limitations on range of 
motion.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The reasoning that forms the 
basis of the above opinions should be set 
forth.  All findings are to be recorded 
in a concise, legible manner and made 
part of the claims folder.

3.  Thereafter, the RO should review the 
claims folder and ensure that the 
foregoing development action has been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specifically, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
and/or any of the requested development 
actions are deficient in any manner, the 
RO must implement corrective procedures 
at once.

4.  Thereafter, the RO should review the 
veteran's claim of entitlement to an 
increased original disability rating for 
service-connected osteoarthritis, left 
knee, based on all the evidence in the 
claims file.  The RO's decision must 
discuss the additional evidence 
developed, as well as any staged ratings 
assigned under Fenderson, supra.

	5.  If the decision remains unfavorable 
in any way, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case in 
accordance with 38 U.S.C.A. § 7105 (West 
1991), which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons and bases 
for the decision reached.  

Thereafter, the veteran and his representative should be 
afforded the opportunity to respond thereto.  The case 
should then be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND the 
Board intimates no opinion, either factual or legal, as to 
the ultimate determination warranted in this case.  No 
action is required of the veteran until he receives further 
notice.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



